department of the treasury internal_revenue_service washington d c contact person telephone number identification_number number release date eo date a b c dear ------------------ this is in reply to a ruling_request dated date regarding whether a proposed recapitalization and reorganization will jeopardize your tax exempt status under sec_501 of the internal_revenue_code your organization is recognized as exempt under sec_501 of the code the capital stock of your organization consists of one thousand authorized and issued shares each with a par_value of one hundred dollars the shares are held by numerous individuals and entities with no one individual or entity owning more than percent of the outstanding shares only one class of shares is presently authorized every shareholder is entitled to one vote for each share held cumulative voting is not allowed a is an organization recognized as exempt under sec_501 of the code a’s capital stock consists of four hundred fifty shares without par_value your organization owns one-third of a’s outstanding shares b owns the remaining two-thirds of its outstanding shares c is an organization that has applied for and received exemption under sec_501 of the code and will operate as a mutual ditch company c will operate a system of water storage reservoirs interconnected by canals and ditches which will receive water from a local river c will own water that is received during spring runoff and is captured and stored in the reservoirs c will store the water in its reservoirs until it is needed for irrigation your organization’s shareholders have approved a resolution amending your articles of incorporation and bylaws to authorize the creation and issuance of a second class of stock consistent with state law the stock will have no par_value and will be denominated as class b stock the total number of class b shares to be issued will be one hundred fifty shares the pre-existing class of stock will be denominated as class a stock both class a and class b stockholders will be entitled to one vote per share held you contemplate that all water facilities and other assets of your organization excluding those associated with ownership of a will be transferred to c in return you and your shareholders will hold percent of the outstanding common_stock of c and will hold a minority interest in a the class a stockholders will possess the rights and obligations associated with the ownership of c and the class b stockholders will possess the rights and obligations associated with the ownership of a after the transfer each class a stockholder shall be responsible for his or her proportional obligations associated with such ownership_interest upon dissolution gains from the sale of your stock shall be distributed to the class a stockholders in proportion to their stock ownership and gains from the sale of a’s stock shall be distributed to class b stockholders in proportion to their ownership interests alternatively upon dissolution your stock may be distributed in_kind to the class a stockholders in proportion to their stock ownership and a’s stock may be distributed in_kind to the class b stockholders in proportion to their ownership interests similarly a class b stockholder in your organization shall be entitled to the use and benefit of all water facilities and assets associated with a stock provided that if less than one hundred fifty class b shares are issued and outstanding a class b shareholder shall be entitled to the rights benefits and obligations of one share of a stock for each class b share owned by such shareholder you have made the following additional representations in connection with the proposed transactions a your class a and class b common_stock will constitute stock of your organization for federal_income_tax purposes b no stock will be issued for services rendered to or for the benefit of c in connection with the proposed transaction and no stock will be issued for the indebtedness of c which accrued on or after the beginning of your holding_period for the debt c no assets to be transferred were received by you as part of a plan_of_liquidation of another corporation d income items such as assessments receivable and accounts_receivable may be transferred to c you have neither accumulated receivable nor made extraordinary payments of payables in anticipation of this transaction c will report items which but for the transfer would have resulted in income_or_deduction to a transferor in a period subsequent to the transfer and such items will constitute income or deductions to c e the transfer is not the result of a solicitation by a promoter broker or investment house f you did not retain any rights in the property transferred to c g no property to be transferred to c will be leased back to you another shareholder or a related_party h the value of the stock received in the exchange for accounts_receivable will be equal to the net value of the accounts transferred that is the face amounts of the accounts_receivable previously included in income less the amount of reserve for bad_debts i the adjusted_basis and the fair market values of the assets to be transferred by you to c will in each instance be equal to or exceed the sum of the liabilities to be assumed by c plus any liabilities to which transferred assets are subject j the liabilities to be assumed by c from you were incurred in the ordinary course of business and are associated with the assets to be transferred k there is no indebtedness between you and c and there will be no indebtedness created in favor of you as a result of the transaction l the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined m all exchanges will occur on approximately the same day n none of the stock issued will be placed in escrow none of the stock will be issued later under a contingent stock arrangement o there is no plan or intent for c to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction p taking into account any issuance of additional shares of c stock any issuance of stock for services the exercise of any c stock_rights warrants or subscriptions a public offering of c stock and the sale exchange transfer by gift or other_disposition of any stock of c to be received in the exchange you will be in control of the transferee within the meaning of sec_368 of the code q you will receive stock securities or other_property approximately equal to the fair_market_value of the property to be transferred to c or for services rendered or to be rendered for the benefit of c r c will remain in existence and retain and use the property transferred to it in a trade_or_business s there is no plan or intent for c to dispose_of the transferred property other than in the normal course of business t each party to the transaction will pay his own expenses if any incurred in connection with the proposed transaction u c will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations v you are not under the jurisdiction of a court in a title_11_or_similar_case w c will not be a personal_service_corporation within the meaning of sec_269a of the code you have requested the following rulings the creation issuance and sale of a second class of stock for cash which represents the exclusive rights and obligations associated with ownership of a’s stock will not result in loss of your tax exempt status under sec_501 of the code the creation issuance and sale of a second class of stock for cash which represents the exclusive rights and obligations associated with a’s stock will not result in unrelated_business_taxable_income under sec_512 no taxable_income will be recognized by you or your shareholders from the issuance and sale of a second class of stock for cash the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c will not result in the loss of your exemption under sec_501 the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c will not result in unrelated_business_taxable_income under sec_512 no taxable_income will be recognized by c your organization or its shareholders as a result of the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the basis of the stock in c received by you will be equal to the basis of the property transferred to c under sec_358 after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the basis of each asset received by c will equal the basis of that asset in your hands immediately before the contribution pursuant to sec_362 the holding_period of the c stock received by you will include the holding_period of the assets transferred by you provided the assets transferred are capital assets on the date of the transfer pursuant to sec_1223 after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the holding_period of each asset received by c will include the period during which you held that asset pursuant to sec_1223 law sec_501 of the code provides for the federal tax exemption of electric cooperatives and other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acq 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organized and operated as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member’s rights and interests in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra by creating a second class of stock for cash or undergoing a recapitalization your organization is in effect creating an additional class of membership such an event is consistent with the purposes of c organizations thus your organization will not jeopardize its exemption moreover since your organization does not appear to be in a business of issuing and selling stock no unrelated_business_income is present because there is no trade_or_business under sec_512 of the code the consideration received by your organization will not cause the violation of because the income is from members that does not exceed the percent test under sec_501 of the code based on the information submitted and representations made we rule as follows the creation issuance and sale of a second class of stock for cash which represents the exclusive rights and obligations associated with ownership of a’s stock will not result in loss of your tax exempt status under sec_501 of the code the creation issuance and sale of a second class of stock for cash which represents the exclusive rights and obligations associated with a’s stock will not result in unrelated_business_taxable_income under sec_512 neither you nor your shareholders will recognize taxable_income as a result of the denomination of your existing common_stock as class a common_stock and the creation issuance and sale of class b common_stock for cash pursuant to sec_368 and sec_1032 the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c will not result in loss of your exemption under sec_501 the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c will not result in unrelated_business_taxable_income under sec_512 no taxable_income will be recognized by c your organization or its shareholders as a result of the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c pursuant to sec_351 after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the basis of the stock in c received by you will be equal to the basis of the property transferred to c under sec_358 after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the basis of each asset received by c will equal the basis of that asset in your hands immediately before the contribution under sec_362 the holding_period of the c stock received by you will include the holding_period of the assets transferred by you provided the assets transferred are capital assets on the date of the transfer pursuant to sec_1223 after the transfer of all your assets excluding a stock to c in exchange for percent of the outstanding_stock of c the holding_period of each asset received by c will include the period during which you held that asset pursuant to sec_1223 this ruling is based on the understanding that there will be no material changes in the facts and representation upon which it is based except as we have ruled herein we express no opinion as the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations robert c harper jr technical group enclosure notice
